     Case 2:20-cv-01431-JAD-NJK Document 20
                                         19 Filed 12/10/20
                                                  12/09/20 Page 1 of 3




 1   Mary E. Bacon, Esq. (NV Bar No. 12686
     SPENCER FANE LLP
 2   300 S. Fourth Street, Suite 950
     Las Vegas, Nevada 89101
 3   Telephone: 702.408.3400
     Facsimile: 702.408.3401
 4   Email: mbacon@spencerfane.com
 5   Attorneys for Defendant Specialized Loan Servicing, LLC

 6                           UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     ANTONIO ANCHETA,                                 Case No.: 2:20-CV-01431-JAD-NJK
 9
10                      Plaintiff(s),                 STIPULATION
                                                      ORDER GRANTINGTO EXTEND   TIME
                                                                       STIPULATION
                                                          TO FILETIME
                                                      TO EXTEND   A RSPONSE
                                                                      TO FILE TO
                                                                              A
11         vs.                                            PLAINTIFF’S
                                                      RESPONSE        AMENDED
                                                                TO PLAINTIFF'S
                                                      AMENDEDCOMPLAINT
                                                               COMPLAINT
12
     SPECIALIZED LOAN SERVICING, LLC,
13
                        Defendant(s).
14
15         Specialized Loan Servicing, LLC (“Defendant”), by and through its counsel of

16   record, together with by and through his counsel, Antonio Ancheta (“Plaintiff”),
17
     collectively the “Parties”, hereby stipulate and agree to extend the time for Defendant to
18
     file a response to Plaintiff’s Amended Complaint to December 18, 2020.
19
20         Defendant’s Motion to Dismiss was filed on September 14, 2020. Doc. No. 5. The

21   parties stipulated to extend the time for Plaintiff to respond to the Motion to Dismiss
22
     because Plaintiff was evaluating Defendant’s arguments and the parties were discussing a
23
     possible settlement. Plaintiff ultimately filed an amended complaint on October 15, 2020.
24
25   Doc. No. 9.

26
     Case 2:20-cv-01431-JAD-NJK Document 20
                                         19 Filed 12/10/20
                                                  12/09/20 Page 2 of 3




 1           Defendant’s deadline to respond to the Amended Complaint was November 5,
 2
     2020. The reason for the extension is because the parties are discussing settlement and
 3
     there is an outstanding settlement demand and because Defendant needs additional time to
 4
 5   examine and evaluate Plaintiff’s Amended Complaint. The Parties have discussed the

 6   matter and have agreed to an extension to December 18, 2020 for Defendant to evaluate
 7
     whether to settle, file an answer or file another motion to dismiss. This is Defendant’s
 8
     second request for an extension and Defendant has agreed to the extension of time and
 9
10   will not be prejudiced by the extension.1

11           Further, excusable neglect exists in this case because undersigned counsel’s office
12
     had staff out due to the pandemic and undersigned counsel was recovering from surgery.
13
     ///
14
15
16   ///
17
18
     ///
19
20
21   ///
22
23
     ///
24
25   1
       Defendant filed a request for an extension on December 8, 2020 and that request was denied without prejudice. This
     stipulation requests the same extension as the first request.
26



                                                             -2-
     Case 2:20-cv-01431-JAD-NJK Document 20
                                         19 Filed 12/10/20
                                                  12/09/20 Page 3 of 3




 1   Unfortunately, and as a result, the deadline to respond to Plaintiff’s Amended Complaint
 2
     was not calendared.
 3
 4         Dated December 9, 2020.
 5         /s/ Shawn W. Miller                         /s/ Mary E. Bacon
           David H. Krieger, Esq.                      Mary E. Bacon, Esq.
 6
           Shawn W. Miller, Esq.                       SPENCER FANE, LLP
 7         KRIEGER LAW GROUP, LLC                      300 South Fourth Street, Suite 950
           2850 W. Horizon Ridge Parkway               Las Vegas, Nevada 89101
 8         Suite 200                                   Attorneys for Defendant
 9         Henderson, Nevada 89052                     Specialized Loan Servicing, LLC
           Attorneys for Plaintiff
10         Antonio Ancheta
11
12
13
14                                          ORDER

15         IT IS SO ORDERED.
16
                                             ______________________________________
17                                           United States Magistrate Judge
18
                                             Dated: _______________________________
                                                     December 10, 2020
19
20
21
22
23
24
25
26



                                               -3-
